DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
As to claim 5, the phrase  “ –(n-1) scan lines” in line 2 of the claim should be changed to “(n-1) scan lines” in order to be consistent with “n-1 scan lines” recited in paragraph [0120] of the specification.  Appropriate correction is required.
As to claim 5, the phrase  “ –(n-1)-th bit ” in line 5 of the claim should be changed to “(n-1)-th bit” in order to be consistent with “n-1-th bit” recited in paragraph [0120] of the specification.  Appropriate correction is required.
As to claim 6, the phrase  “ –(n-1)-th display periods ” in lines 5-6 of the claim should be changed to “(n-1)-th display periods” in order to be consistent with “n-1-th display periods” recited in paragraph [0122] of the specification.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Current Application number 17/360591
  Application number 17/360521               
Claim 1:
A circuit device used for an electro-optical element including a plurality of scan lines, a plurality of pixel circuits respectively corresponding to one of the plurality of scan lines, a plurality of pixels respectively corresponding to one of the plurality of pixel circuits, the electro-optical element displaying a single image in a field, comprising:         a scan line drive circuit configured to output a plurality of selection signals respectively corresponding to the plurality of scan lines, wherein


        the field includes first to n-th scan line selection periods in which first to n-th bits of display data are supplied to a pixel circuit 








        the scan line drive circuit, in a subfield included in the plurality of subfields, selects once a scan line group to be selected among the plurality of scan lines,        the scan line group includes a scan line connected to a pixel circuit to which an i-th bit of the first to n-th bits of the display data is supplied in the subfield, i being an integer from 1 to n, and 

A circuit device used for an electro-optical element including a plurality of scan lines, a plurality of pixel circuits respectively corresponding to one of the plurality of scan lines, a plurality of pixels respectively corresponding to one of the plurality of pixel circuits, the electro-optical element displaying a single image in a field, comprising:         a scan line drive circuit configured to output a plurality of selection signals respectively corresponding to the plurality of scan lines; andan enable line drive circuit configured to output a plurality of enable signals respectively corresponding to the plurality of pixel circuits, whereinthe field includes first to n-th scan line selection periods in which first to n-th bits of display data are supplied to a pixel circuit included in the 
Claim 4:
The circuit device according to claim 1, whereinthe scan line drive circuit selects once, in a subfield included in the plurality of subfields, a scan line group to be selected among the first to the n-th scan lines, andthe scan line group includes a scan line connected to a pixel circuit to which an i-th bit of the first to the n-th bits of the display data is supplied in the subfield, i being an integer from 1 

An electro-optical element, comprising:a plurality of scan lines;a data line;a plurality of pixel portions arranged corresponding to respective intersections of the plurality of scan lines and the data line; anda scan line drive circuit configured to drive the plurality of scan lines, 


wherein
each pixel portion of the plurality of pixel portions includesa pixel circuit that holds display data constituted by first to n-th bits bit by bit in a predetermined order, n being an integer of 2 or greater anda pixel that is ON-state or OFF-state based on the held display data,








the scan line drive circuit selects once, in each subfield included in a plurality of subfields, a scan line group to be selected among the plurality of scan lines, andthe scan line group includes in the subfield,a scan line corresponding to a pixel circuit to which display data of an i-th bit is supplied, 
i being an integer from 1 to n and
a scan line corresponding to a pixel circuit to which display data of a j-th bit is supplied, j being an integer from 1 to n and different from i.

An electro-optical element, comprising:a plurality of scan lines;a data line;a plurality of pixel portions arranged corresponding to respective intersections of the plurality of scan lines and the data line;a scan line drive circuit configured to output a selection signal to the plurality of scan lines; andan enable line drive circuit configured to output an enable signal to the plurality of pixel portions, whereineach pixel portion of the plurality of pixel portions includesa pixel circuit that holds display data of first to n-th bits bit by bit in a predetermined order,
n being an integer of 2 or greater, anda pixel that is ON-state or OFF-state based on the enable signal and the held display data, andthe enable line drive circuit, in first to n-th display 
Claim 15:
The electro-optical element according to claim 12, whereinthe scan line drive circuit selects once, in each subfield included in a plurality of subfields, a scan line group to be selected among the plurality of scan lines, andthe scan line group includes in the subfield,a scan line corresponding to a pixel circuit to which display data corresponding to an i-th bit included in the first to n-th bits is supplied, i being an integer from 1 to n, anda scan line corresponding to a pixel circuit to which display data corresponding to a j-th bit included in the first to n-th bits is supplied, j being an integer from 1 to n and different from i.


               Claim 1 of the current application is taught by claims 1 and 4 of Application number 17/360521.               

                Claim 3 of the current application is taught by claim 5 of Application number 17/360521.               
                Claim 4 of the current application is taught by claims 6 of Application number 17/360521.               
                Claim 5 of the current application is taught by claim 7 of Application number 17/360521.               
                Claim 6 of the current application is taught by claim 8 of Application number 17/360521.               
                Claim 7 of the current application is taught by claim 9 of Application number 17/360521.               
                Claim 8 of the current application is taught by claim 10 of Application number 17/360521.               
                Claim 9 of the current application is taught by claim 11 of Application number 17/360521.               
                Claim 10 of the current application is taught by claims 12 and 15 of Application number  17/360521, but Application number  17/360521  recites “a scan line drive circuit configured to output a selection signal to the plurality of scan lines” instead of “a scan line drive circuit configured to drive the plurality of scan lines”.   However, it would have been obvious to one of ordinary skill in the art to recognize that a scan line drive circuit drives the plurality of scan lines by outputting a selection signal to the plurality of scan lines in order to write display data to pixel circuit.
               Claim 11 of the current application is taught by claim 14 of Application number 17/360521.               

                Claim 13 of the current application is taught by claim 17 of Application number 17/360521.               
                Claim 14 of the current application is taught by claim 18 of Application number 17/360521.               
                Claim 15 of the current application is taught by claim 19 of Application number 17/360521.               


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624